DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arizti et al. (US 2015/0282998).
With reference to claim 1, Arizti et al.  (hereinafter “Arizti”) discloses a urine absorption pad (20) comprising: 
a front surface sheet (24) that has water permeability and contacts a skin [0094-0095]; 
a back surface sheet (25) that has water impermeability and contacts underwear [0097]; 
an absorbent (28) that is sandwiched between the front surface sheet and the back surface sheet [0007] and absorbs urine having passed through the front surface sheet [0102]; and 
a guide A (100) and a guide B (i.e., zonal treatments Z1,Z2) that are self-standing so as to rise (i.e., embossments) to the front surface sheet side with respect to the absorbent [0086,0136] and that allow urine to permeate to control flow of urine [0136,0139,0141],
 wherein the guide A and guide B are separate bodies (figures 20 and 22), are porous bodies that are continuous voids and have water permeability, and do not contain a superabsorbent polymer [0136,0139,0141], 
wherein the guide A has higher water retainability than the guide B [0136, 0143] where it is disclosed that guide A (100) may be hydrophilic while zones may be hydrophobic, 


has water impermeability at an outermost surface facing an outside of a system [0136] through the disclosure of a hydrophobic coating, and 
prevents overflow of urine to the outside of the system [0135], 
wherein the guide B has a U shape (Z5, Z1) and is arranged so as to extend in a left-right direction as shown in figures 21A and 22, respectively, and 
wherein the guide A (100) is arranged at an edge portion and extends below the guide B as shown in both figures 21A and 22.
With respect to claim 3, Arizti discloses a urine absorption pad wherein the guide B allows urine to flow inside, and disperses urine in a lateral direction as set forth in [0085] and [0210-0211].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935. The examiner can normally be reached Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELE M KIDWELL/Primary Examiner, Art Unit 3781